Citation Nr: 1503607	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  07-37 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased disability rating for major depressive disorder (MDD), evaluated as 10 percent disabling prior to April 3, 2012, and greater than 30 percent disabling since April 3, 2012.

2.  Entitlement to an initial compensable disability rating for migraine headaches prior to February 8, 2012, and greater than 30 percent disabling since February 8, 2012.

3.  Entitlement to an initial compensable disability rating for right carpal tunnel syndrome prior to February 8, 2012, and greater than 10 percent disabling since February 8, 2012.

4.  Entitlement to an initial compensable disability rating for left carpal tunnel syndrome prior to February 8, 2012, and greater than 10 percent disabling since February 8, 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 2000 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in in St Petersburg, Florida, which, in pertinent part, established service connection for major depressive disorder, evaluated as 10 percent disabling, as well as migraine headaches and bilateral carpal tunnel syndrome each evaluated as noncompensable (zero percent disabling).  All of these ratings were made retroactively effective from March 15, 2005.  The Veteran appealed, contending that higher disability ratings were warranted.

This case was previously before the Board in November 2011 and remanded for further evidentiary development and adjudicative action.  After completing the additional development, the Agency of Original Jurisdiction (AOJ) issued another rating decision in October 2012, which increased the disability rating for the major depressive disorder to 30 percent, retroactively effective from April 3, 2012.  The rating decision also increased the disability rating for the migraines to 30 percent, retroactively effective from February 8, 2012.  The rating decision also increased the disability ratings for the bilateral carpel tunnel syndrome to 10 percent for each hand, retroactively effective from February 8, 2012.  The Veteran continued to appeal, requesting even higher ratings.  See AB v Brown, 6 Vet App 35 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

The case was Remanded again in March 2013 and after completing the additional development, the AOJ returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  For the period prior to April 3, 2012, the Veteran's MDD was manifested primarily by symptoms of anxiety and depression that are consistent with Global Assessment of Functioning (GAF) score of 75.  This symptomatology has resulted in no more than mild or transient symptoms which decrease work efficiency and the ability to perform occupation tasks only during periods of significant stress.

2.  Since April 3, 2012, the Veteran's MDD is manifested primarily by symptoms of anxiety and depression, and GAF score of 65.  These symptoms demonstrate occupational and social impairment, with no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  For the period prior to February 8, 2012, the Veteran experienced very frequent intractable headaches that were non-prostrating in nature.

4.  Since February 8, 2012, the Veteran's migraine headaches have been manifested by characteristic prostrating attacks averaging no more than one in two months over the last several months.

5.  Since March 15, 2005, the effective date of the award of service connection, the Veteran's right carpal tunnel syndrome is manifested by mild impairment of the median nerve.

6.  Since March 15, 2005, the effective date of the award of service connection, the Veteran's left carpal tunnel syndrome is manifested by mild impairment of the median nerve.


CONCLUSIONS OF LAW

1.  For the period prior to April 3, 2012 the criteria for an initial disability rating for MDD greater than 10 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9434 (2014).

2.  For the period beginning on April 3, 2012, the criteria for an initial disability for MDD greater than 30 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.126, 4.130, DC 9434 (2014).

3.  For the period prior to February 8, 2012, the criteria for a 10 percent disability rating for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2014).

4.  For the period beginning on February 8, 2012, the criteria for an initial disability rating in excess of 30 percent for migraine headaches are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8100 (2014).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but no higher for right carpal tunnel syndrome have been met since March 15, 2005.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8515 (2014).

6.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent, but no higher for left carpal tunnel syndrome have been met since March 15, 2005.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  Nonetheless, the Board notes that the Veteran was notified via letter dated in April 2005, of VA's duty to assist her in substantiating her service connection claims, and the effect of this duty upon her claims.  These letters also informed her of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  Because the letters addressed all notice elements and predated the initial adjudication by the AOJ in August 2005 nothing more is required. 

VA has also satisfied its duty to assist the Veteran in the development of her claims.  In-service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and VBMS electronic file systems.  She has also submitted potentially relevant documents and argument in support of her claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  During the course of this appeal, the Veteran was provided VA examinations in July 2005.  There has also been substantial compliance with the Board's November 2011 and March 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Outstanding VA and private treatment records were associated with the record.  Also, the AOJ obtained updated VA examinations in February 2012, April 2012, and July 2013 to address the current severity of the service-connected disabilities.  

The Board finds that together these examination reports are thorough and adequate, and thus are sufficient to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her, performed the requisite testing, and provided the information necessary to evaluate her service-connected MDD, migraine headaches, and bilateral carpal tunnel syndrome under the applicable rating criteria.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  Thus, there is adequate medical evidence of record to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  

Law and Analysis

The Veteran is seeking higher disability ratings for her service-connected MDD, migraine headaches, and bilateral carpal tunnel syndrome. 

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2014).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I. Major Depressive Disorder (MDD)

Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9434.

A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

In evaluating the severity of the Veteran's MDD, the Board is aware that "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board must consider the actual level of occupational and social impairment caused by the Veteran's MDD throughout the pendency of her claim.

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran's MDD is evaluated as 10 percent disabling from March 15, 2005 and as 30 percent disabling from April 3, 2012.  

a. disability rating greater than 10 percent prior to April 3, 2012

Evidence relevant to the severity of the Veteran's service-connected MDD prior to April 3, 2012, consists primarily of a July 2005 VA examination report.  At that time she complained of crying spells and irritability, but denied any sleep or appetite problems.  There were also no problems with concentration, attention, panic attacks, or difficulties with obsessions or compulsions.

The Veteran's past psychiatric history was significant for being seen by an outside doctor for major depressive disorder.  She reported having tried multiple medications, but was currently not on any psychiatric medication.  She had never been hospitalized or attempted suicide.  The Veteran was unmarried and a student in community college.  She has one daughter and was considered competent and independent in her activities of daily living.  

During the mental status evaluation, the Veteran was alert and oriented to all spheres and had good eye contact and adequate hygiene.  There was no psychomotor agitation or retardation and her speech was within normal limits.  There were no suicidal or homicidal ideations and no auditory or visual hallucinations.  Her thoughts were linear and logical with no flight of ideas or loose associations.  Her insight and judgment were good.  The clinical assessment was major depressive disorder with a GAF score of 75.  The examiner noted that the while the Veteran had tried different medications, she did not appear to be suffering from any depression at the time of the examination.  Review of the remainder of the claims file shows no additional GAF scores after 2005.

A copy of a private clinical record shows the Veteran was seen in May 2009 for recurrent depression, family problems, marital problems, and financial stressors.  She reported being tearful, unmotivated, and tired most days after work.  She also reported arguments with her husband.  However, the report also notes that by July 2010, the Veteran had made significant progress with decreased depression and an increased ability to cope.  Although she continued to have conflict with her husband and daughter, the Veteran had shown improvement and had successfully completed 50 percent of her treatment plan.  See Adult Outpatient Treatment Plan from Lakeside Behavioral Healthcare, Inc. dated January 2010 to July 2010.

Also of record is a February 2012 opinion from a private licensed mental health counselor (LMHC), who noted the Veteran was first seen in February 2009 when she and her husband were assessed for marital counseling.  The Veteran was later seen alone in January 2012 and February 2012 for support during a stressful period in her life due to school, marital separation, and parenting a child with a history of ADHD.  See correspondence from D. Cepeda, MA, LMHC, dated February 6, 2012.  

By applying the Veteran's psychiatric symptomatology to the rating criteria noted above, it is apparent that during the timeframe in question, her MDD did not more nearly approximate the criteria for a 30 percent or higher rating.  The clinical findings of record describe experiences, thoughts, and emotions due to MDD that most likely interfere with her occupational and social functioning essentially during periods of significant stress.  The Board does not discount the effect of depression on the Veteran's daily life.  However, she was a full time college student and able to maintain part-time employment with no indication of decreases in work efficiency.  She was also able to maintain the basic activities of daily living.  

The Board has also considered the submitted private treatment records.  The clinical findings from these records are not materially different from those reported on the 2005 VA examination and in general show the Veteran's depression seemed to be exacerbated by conflict with family.  Even by the Veteran's own accounts, her symptoms were relatively stable, and somewhat improved by medication and supportive psychotherapy.  The overall disability picture evident in the record strongly suggests that prior to April 3, 2012, the difficulties experienced by the Veteran are better described by the criteria for the 10 percent rating. 

In reaching this determination, the Board notes that the July 2005 VA examiner who evaluated the Veteran to assess the nature, extent and severity of her service-connected depression, provided a GAF score of 75, which denotes transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and no more than slight impairment in social, occaptional, or school functioning (e.g., temporarily failing behind in schoolwork).  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996).  This GAF score is consistent with the symptomatology noted, and does not provide a basis for assignment of a higher rating for the Veteran's MDD. 

Accordingly, the Board finds that the Veteran's impairment due to MDD for the period prior to April 3, 2012 is more consistent with a 10 percent rating and that the level of disability contemplated in DC 9434 to support the assignment of a 30 percent or rating or higher is absent.

	(CONTINUED ON NEXT PAGE)


b.  disability rating greater than 30 percent since April 3, 2012

The Board notes that the Veteran's description of symptoms during her April 3, 2012, VA examination suggests an increase in the intensity of her MDD.  She complained of depressed mood, anxiety, disturbances of motivation and mood, crying episodes, irritability/frustration/anger, social withdrawal, anhedonia, decreased libido, and increased appetite.  She also had intermittent problems with concentration, especially with respect to retention of information when reading.  However she also had good study skills and strategies for organization.  The Veteran also complained of physical anxiety including flutters and chest pain, but not to the extent of a panic attack and excessive worry/rumination/racing thoughts, but was not manic.

Since the time of the last examination in 2005, the Veteran had been treated by a private psychiatrist for her depression.  From 2009 to 2010, after the birth of her younger daughter, she received weekly, in-home psychotherapy visits from a social worker.  In addition, VAMC records indicate that the Veteran had recently begun receiving outpatient mental health services.  She was participating in individual therapy, and had an upcoming appointment with a psychiatrist.  She denied any psychiatric hospitalizations.

In terms of his relationships with others, the Veteran had married in December, 2005, but then separated in June 2011.  She has two children-one from a previous relationship and one from her current marriage.  She reported a great relationship with her younger daughter, but a strained relationship with her older daughter who has been diagnosed with ADHD and Oppositional Defiant Disorder.  The Veteran and her children were living with her parents who provide a great deal of support.  She is also very close with her sister and maintains several long-distance friendships, but had no local social contacts outside her family.  For leisure, she enjoys working out, watching television, shopping, and traveling.  The Veteran was working fulltime as a physician coder and also a full time student, pursuing her Bachelor's Degree in Health Information Management.  She acknowledged the stressful nature of balancing work, school, and parenting, but denied any occupational or academic difficulties.  

On examination, the Veteran presented as well-nourished, well-groomed, and neatly dressed in business-casual clothing.  She was fully oriented to person, place, and time.  Eye contact was good and she was very cooperative and rapport developed quickly.  Overall her speech was normal for rhythm, rate, and volume.  No psychomotor abnormalities were noted and the Veteran's overall mood was pleasant.  Her affect was mobile and appropriate for her current mood.  Thought processes were linear, logical, and goal-directed.  There was no evidence of any perceptual disturbances, paranoia, or delusional thinking.  The Veteran denied suicidal or homicidal ideations and cognition appeared to be within normal limits.  Her insight, judgment, and impulse control appeared intact.  The VA examiner concluded that the Veteran's MDD symptoms were mild, most closely manifested by occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.

The diagnoses were major depressive disorder, recurrent, moderate and anxiety disorder, with a GAF score of 65.  The examiner opined that it was not possible to differentiate what symptoms are attributable to each diagnosis.  It was explained that the Veteran's MDD is manifested by crying episodes, social withdrawal, and problems concentrating and/or focusing attention, among other symptoms.  Her anxiety disorder is manifested by symptoms such chest pain, excessive worry, and preoccupation/distractibility/concentration problems.  Due to the fact that the Veteran's depression and anxiety have an overlap in symptoms and exist concurrently, the portion of each symptom that is attributable to a particular condition at any given time could not be delineated.  

Based upon these findings, the RO, in an October 2012 rating decision, increased the rating for MDD to 30 percent, effective April 3, 2012, the date of the VA examination report. 

Applying the psychiatric symptomatology to the rating criteria noted above, it is apparent that since April 3, 2012, the Veteran's MDD does not more nearly approximate the criteria for a 50 percent or higher rating.  The record during this time frame describes a fairly consistent pattern of symptomatology and manifestations productive of no more than occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks as opposed to reduced reliability and productivity.

Relevant VA and private treatment records indicate periods when the Veteran was doing worse and at other times doing better, but in general show that her symptoms have been under control to a large degree.  Her depression and anxiety are adequately compensated by the current 30 percent rating under DC 9434, because a rating at this level presumes that she will experience these symptoms, and, in fact, they are expressly mentioned in the diagnostic code.  The evidence does not otherwise show disturbance of affect or mood, speech suggestive of disorders of thought or perception, difficulty understanding commands, or significant impairment of memory, judgment, or abstract thinking.  During this period, it was repeatedly found that she was not suicidal or homicidal.  See Vazquez-Claudio supra.

While the Veteran's irritability makes social interactions complicated, she does have the ability to establish and maintain effective relationships as shown by her positive relationships with her parents, children, and sister.  The Board finds it probative that despite her MDD symptoms, the Veteran was able to maintain her work relationships sufficiently to remain stable in her employment and pursue an undergraduate degree full-time.  She has also reported meaningful leisure pursuits including shopping and traveling.  Therefore, her maintenance of relationships and activities under these circumstances is inconsistent with the interpersonal relationship skills of a person suffering MDD symptomatology warranting a 50 percent disability rating which requires symptoms at a level of disability equivalent to reduced reliability and productivity.

The Board also notes that the 2012 VA examiner who evaluated her symptoms and the severity of her service-connected MDD, estimated a GAF score of 65.  This score denote mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household,).  Carpenter v. Brown, supra; Richard v. Brown, supra.  The Board finds that this GAF score is commensurate with the assigned 30 percent disability rating and characteristic of the mild to moderate symptomatology exhibited and observed.  

Accordingly, the Board finds that the Veteran's impairment due to MDD for the period since April 3, 2012, is more consistent with a 30 percent rating and does not equate to the level of disability contemplated in DC 9434 to support the assignment of a 50 percent rating.

With respect to both timeframes, the Board notes that the Veteran was found to have symptoms associated with anxiety disorder in addition to symptoms of MDD.  This disorder is not service-connected; however, notwithstanding this fact the Board has considered all of her psychiatric symptomatology in evaluating the severity of the service-connected MDD as the examiner indicated that the symptoms related to her MDD and her anxiety disorder cannot be differentiated.  Mittleider v. Brown, 11 Vet. App. 181 (1998).  For the reasons discussed herein, the evidence of record does not warrant ratings higher than the currently-assigned 10 and 30 percent evaluations for the service-connected MDD.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, her assertions do not suffice to assign higher disability ratings for her service-connected MDD.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for this disability for any portion of the time period under consideration.


	(CONTINUED ON NEXT PAGE)


II.  Migraine Headaches

The Veteran's migraine headache disability is evaluated as noncompensably disabling prior to February 8, 2012, and as 30 percent disabling since February 8, 2012, under DC 8100. 

Under DC 8100, a noncompensable disability rating is warranted for less frequent headache attacks, and a 10 percent disability rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months.  A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent, completely prostrating and prolonged attacks (of migraine headaches) productive of severe economic inadaptability warrant a 50 percent disability rating.  38 C.F.R. § 4.124a.  

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse."  The rating criteria also do not define "severe economic inadaptability"; however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

a.  compensable disability rating prior to February 8, 2012

The evidence relevant to the severity of the Veteran's migraine headaches includes a July 2005 VA general medical examination.  She related a history of migraine headaches since May 2001 treated conservatively with over the-counter Tylenol, which has been somewhat effective.  She stated that lying down and resting seemed to work better for her headaches.  The Veteran had previously been placed on Midrin for her migraine headaches, but developed side effects and had to discontinue it.  The Veteran was a student and not gainfully employed.  On examination cranial nerves 2 through 12 are intact without deformity.  She did not otherwise describe the onset of the headaches, nor did she describe their frequency or severity.  The diagnosis was headaches.

The only other evidence is a private clinical record which shows the Veteran had a slight improvement in headaches with an increase in medication.  It was noted that her migraines without aura were intractable and very frequent.  See correspondence from J.N. Saba, M.D. dated February 12, 2008.

Based upon the preceding evidence, the Board finds that a 10 percent evaluation is warranted for the Veteran's migraine headaches under DC 8100, prior to February 8, 2012.  While the evidence does not establish prostrating attacks averaging one in two months over the past several months, it does show that she had frequent and intractable headaches, which the Board finds to equate to the criteria noted in the 10 percent rating. The evidence does not indicate the equivalent of prostrating attacks once a month, as she was able to work and study full time.  Additionally, the Veteran did not indicate that her headaches were characterized by any additional symptoms, such as blurred vision, sensitivity to light, nausea, or vomiting.  She noted that she received some relief from over-the-counter and prescription medications and there is no indication that the headaches impacted her activities of daily living.  Moreover, her neurologist also noted some improvement with an increase in medication.  The evidence simply does not show that the headaches are prostrating at least once a month as contemplated for a 30 percent rating during this timeframe.  Thus, the Board finds that a 10 percent evaluation, but no higher is warranted for this period. 

Accordingly, the Board finds that the Veteran's impairment due to migraine headaches for the period prior to February 8, 2012 is more consistent with a 10 percent rating and that the level of disability contemplated under DC 8100 to support the assignment of a 30 percent or rating or higher is absent.

b.  disability rating greater than 30 percent since February 8, 2012

A VA examination was conducted on February 8, 2012.  At that time the Veteran's current manifestations of symptoms were constant, pulsating pain on both sides of her head that worsened with physical activity and exposure to loud sound for which she had been prescribed Sumatriptan.  She also experienced sensory changes (such as feeling of pins and needles in extremities).  The duration of typical head pain lasted more than 2 days with severity of the attacks described very frequent, prostrating, and prolonged.  The Veteran reported characteristic prostrating attacks occurring more frequently than once per month.  She stated that the headache condition impacted her ability to work in that she had to be in dark and quiet room when she has a severe headaches.

Based upon these findings, the RO, in an October 2012 rating decision, increased the disability rating for the Veteran's migraine headaches to 30 percent, effective February 8, 2012, the date of the VA examination report.  In July 2013 addendum to this opinion, the VA examiner determined that the Veteran would be able to perform sedentary employment based on the current objective finding for headaches.  

There is no indication in the record that the Veteran has sought or received regular treatment for her headaches since the February 2012 VA examination.  So there is no indication of a significant worsening or additional symptoms to warrant a higher evaluation.

While this evidence supports the grant of a 30 percent disability rating, a higher evaluation is not warranted.  As noted above, the criteria for DC 8100 link the ratings for migraine headaches to two elements: severity and frequency.  It is not sufficient to demonstrate the existence of a particular frequency of headaches; the headaches must be of a specific prostrating character.  The Board does not question the credibility of the Veteran in reporting headaches more than once a month, but finds that the intensity of the headaches has not been shown to rise to the level of "completely prostrating" migraines, such to warrant assignment of a 50 percent evaluation.

In addition, the medical and lay evidence of record show that the Veteran has remained employed full time during the appeal period and there is no indication that she missed work due to her migraines.  The evidence does not show that her headaches have negatively impacted her job performance or that she has been in danger of losing her job because of them.  Therefore, the Board concludes that medical findings on examination, as well as the Veteran's own self-reported symptomatology, do not demonstrate headache symptomatology that more nearly approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability as is required for a higher rating of 50 percent under DC 8100.  

Accordingly, the Board finds that the Veteran's impairment due to migraine headaches for the period since February 8, 2012, is more consistent with a 30 percent rating and that the level of disability contemplated under DC 8100 to support the assignment of a 50 percent or rating or higher is absent.

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, her assertions do not suffice to assign higher disability ratings for her service-connected migraine headaches.  The level of disability shown is encompassed by the ratings assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, higher ratings are not warranted for this disability for this period.

III.  Bilateral Carpel Tunnel Syndrome

The Veteran's right and left carpal tunnel syndrome have each been evaluated as noncompensably disabling prior to February 8, 2012 and as 10 percent disabling since February 8, 2012, under DC 8515, which addresses the median nerve.  Neuritis of the external popliteal nerve is rated under DC 8615, and neuralgia of the median nerve is rated under DC 8715.  

Under these diagnostic codes, mild impairment due to incomplete paralysis of the median nerve of either extremity warrants a 10 percent disability rating.  Moderate incomplete paralysis  of the median nerve warrants a 20 percent (minor) or 30 percent (major) evaluation.  Severe incomplete paralysis of the median nerve warrants a 40 percent (minor) or 50 percent (major) evaluation.  Complete paralysis of the median nerve warrants a 60 percent (minor) or 70 percent (major) evaluation with the hand inclined to the ulnar side with the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, and the thumb in the plane of the hand (ape hand); incomplete and defective pronation of the hand with the absence of flexion of the index finger, feeble flexion of the middle finger, inability to make a fist, and index and middle fingers that remain extended; inability to flex the distal phalanx of the thumb with defective opposition and abduction of the thumb at right angles to the palm; weakened flexion of the wrist; and pain with trophic disturbances.  38 C.F.R. § 4.124a, 38 C.F.R. § 4.124a, DCs 8515, 8615, 8715.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Under the provisions of 38 C.F.R. § 4.31, in every instance where the schedule does not provide for a 0 percent rating, such an evaluation will be assigned when the requirements for a compensable evaluation have not been met.

During VA joints examination in July 2005, the Veteran complained of bilateral hand pain secondary to her time in the military service.  She stated that she develops numbness, tingling, and cramps within her palms if she does any manual dexterity activities with her hands such as braiding hair.  This lasts for several minutes and if she stops doing the activity it slowly resolves.  She denied night pain or any symptoms outside of doing work.

Examination of the bilateral hands revealed positive Phalen's and median nerve compression tests in the both hands for reproduction of symptoms.  The hands were otherwise normal with no evidence of muscle atrophy or sensation.  The clinical impression was mild bilateral carpal tunnel syndrome that is as likely as not related to her military duty.  The Veteran was enrolled as a student through the nursing program, so there was no occupational impact as she was not currently employed at the time.  

During a VA examination in February 2012, the Veteran continued to complain of tightness and pain in both hands, which she described as severe, but intermittent.  She also complained of mild numbness in both upper extremities.  Reflex examination of the biceps, triceps, and brachioradialis was normal at 2+.  Sensory examination for light touch, was normal and there were no trophic changes.  Examination of the median nerve, including an electromyography (EMG) study, was normal.  Muscle strength testing was not done.  The clinical impression was mild to moderate carpal tunnel syndrome, which did not affect the Veteran's ability to work.  See also VA addendum dated in July 2013.  

After review of the evidence for the entire appeal period, the Board finds that the criteria for 10 percent ratings are met for the right and left upper extremities.  The Veteran has provided subjective complaints of pain, numbness, and tingling, and while no objective findings of sensory impairment were found on the neurological examination, the VA examiner in 2005 noted positive Phalen's and median nerve compression tests in the both hands, which he attributed to mild carpal tunnel syndrome.  This finding satisfies the criteria for a 10 percent evaluation for mild impairment of the median nerve.  

However, there is no indication that the disabilities meet the criteria for evaluations in excess of 10 percent under DC 8515.  The Veteran has no significant deficits in sensation or muscle strength and use and control of both upper extremities is entirely intact.  Examination did not disclose symptoms such as decreased reflexes, abnormal or limited movement of the fingers or thumb or loss of dexterity in either hand that would warrant a higher rating.  An EMG study was normal.  In fact, with the exception of positive Phalen's and median nerve compression tests, there are no abnormal findings associated with the Veteran's bilateral carpal tunnel syndrome and certainly none which may be characterized as moderate.  Thus, given the evidence as outlined above, the Board finds that the Veteran's right carpal tunnel syndrome and left carpal tunnel syndrome cannot be properly described as more than mild in degree. 

The Board has considered all other potentially applicable diagnostic codes, but there is no evidence showing the Veteran has neurological damage associated with any other peripheral nerves.  Therefore, DCs 8521 to 8530, 8621 to 8630, and 8721 to 8730 are not applicable in this case.  

In sum, the evidence supports the assignment of separate 10 percent disability ratings for mild impairment of the median nerve as part of her service-connected right carpal tunnel syndrome and left carpal tunnel syndrome, but no more, effective March 15, 2005 (the effective date of the award of service connection and date of her claim).  38 C.F.R. §§ 4.3, 4.7, 4,124a, DC 8515.


ORDER

An initial disability rating greater than 10 percent for MDD prior to April 3, 2012, and greater than 30 percent since April 3, 2012 is denied.  

A 10 percent disability rating for migraine headaches prior to February 8, 2012, is granted, subject to the statutes and regulations governing the payment of monetary benefits.

A disability rating greater than 30 percent for migraine headaches for the period beginning on February 8, 2012 is denied.  

For the period prior to February 8, 2012, a 10 percent disability rating, but not higher, for right carpal tunnel syndrome is granted, subject to the statutes and regulations governing the payment of monetary benefits.

For the period  beginning on February 8, 2012, a rating greater than 10 percent for right carpal tunnel syndrome is denied.

For the period prior to February 8, 2012, a 10 percent disability rating, but not higher, for left carpal tunnel syndrome is granted, subject to the statutes and regulations governing the payment of monetary benefits.

For the period  beginning on February 8, 2012, a rating greater than 10 percent for left carpal tunnel syndrome is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


